DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2022 and 08/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 4, 7-9, 11, 13, 14-15, 17, 18 and 20 are objected to because of the following informalities:  
In claim 1, lines 7, the occurrence of "a CORESET pool index" should be "--- the CORESET pool index ----"
In claim 1, lines 8, the occurrence of "a PDCCH" should be "--- the PDCCH ----"
In claim 1, lines 13, the occurrence of "QCL" should be "--- the QCL ----"
In claim 1, lines 13-14, the occurrence of "a CORESET pool index" should be "--- the CORESET pool index ----"
In claim 2, lines 4, the occurrence of "QCL" should be "--- the QCL ----"
In claim 4, lines 3, the occurrence of "QCL" should be "--- the QCL ----"
In claim 4, lines 5, the occurrence of "PDDCH" should be "--- PDCCH ----"
In claim 7, lines 7, the occurrence of "a CORESET pool index" should be "--- the CORESET pool index ----"
In claim 7, lines 8, the occurrence of "a PDCCH" should be "--- the PDCCH ----"
In claim 7, lines 12, the occurrence of "QCL" should be "--- the QCL ----"
In claim 7, lines 14, the occurrence of "a CORESET pool index" should be "--- the CORESET pool index ----"
In claim 8, lines 2, the occurrence of "QCL" should be "--- the QCL ----"
In claim 9, lines 2-3, the occurrence of "a CORESET pool index" should be "--- the CORESET pool index ----"
In claim 11, lines 6, the occurrence of "a CORESET pool index" should be "--- the CORESET pool index ----"
In claim 11, lines 7, the occurrence of "the terminal" should be "--- a terminal ----"
In claim 13, lines 3, the occurrence of "pre-defined QCL" should be "--- the pre-defined QCL ----"
In claim 14, lines 8-9, the occurrence of "a CORESET pool index" should be "--- the CORESET pool index ----"
In claim 14, lines 10, the occurrence of "a PDCCH" should be "--- the PDCCH ---"
In claim 14, lines 15, the occurrence of "QCL" should be "--- the QCL ----"
In claim 14, lines 15-16, the occurrence of "a CORESET pool index" should be "--- the CORESET pool index ----"
In claim 15, lines 4, the occurrence of "QCL" should be "--- the QCL ----"
In claim 17, lines 3, the occurrence of "QCL" should be "--- the QCL ----"
In claim 18, lines 8, the occurrence of "a CORESET pool index" should be "--- the CORESET pool index ----"
In claim 18, lines 9, the occurrence of "the terminal" should be "--- a terminal ----"
In claim 20, lines 3, the occurrence of "pre-defined QCL" should be "--- the pre-defined QCL ----"
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 11-13, 14-17 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over NOKIA Corrections on Cross-carrier Scheduling with Different Numerologies, 3GPP DRAFT, RP-200194, March 11, 2020, e-meeting_R1-2001443, Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France in view of Cirik et al. (provisional applications No. 62/931,413 filed on 11/06/2019) [hereinafter as Cirik], US 2021/0378004 A1.
Regarding claim 1, Nokia/R1-2001443 discloses wherein a method performed by a terminal in a wireless communication system (page 2, paragraph 5.1.2.1, lines 1-4, UE terminal in a wireless communication system), the method comprising:
receiving, from a base station (BS), physical downlink control channel (PDCCH)
configuration information including two different values of a control resource set
(CORESET) pool index (page 4 lines 1-26, the UE terminal is receiving PDCCH configuration information from NR base station "If a UE configured by higher layer parameter PDCCH-Config that contains two different values of CORESETPoolIndex in
ControlResourceSet");
receiving, from the BS, information indicating that pre-defined quasi co located
(QCL) relation is enabled to be applied based on a CORESET pool index (page 4 lines 1-26, the UE terminal is receiving QCL parameters information from the NR base station "the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESET’s, which are configured with the same value of CORESETPoollndex as the PDCCH scheduling that PDSCH);
receiving, from the BS, a PDCCH triggering an aperiodic channel state information
reference signal (CSI-RS) (page 4, paragraph 5.2.1.5.1, lines 1-6, the UE terminal is receiving PDCCH CSI-Aperiodic Trigger State List from the NR base station "For CSI-RS resource sets associated with Resource Settings configured with the higher layer
parameter resourceType set to 'aperiodic’, 'periodic', or 'semi-persistent', trigger states for Reporting Setting(s) (configured with the higher layer parameter reportConfigType set to 'aperiodic') and/or Resource Setting for channel and/or interference measurement on one or more component carriers are configured using the higher layer parameter CSI-AperiodicTriggerStateList. For aperiodic CSI report triggering, a single set of CSI triggering states are higher layer configured, wherein the CSI triggering states can be associated with any candidate DL BWP"; page 6, paragraph 5.2.1.5.1a, lines 1-10, "PDCCH carrying the triggering DCI"); and
receiving, from the BS, the aperiodic CSI-RS (page 6, paragraph 5.2.1.5.1a, lines 1-20, the UE terminal is receiving the aperiodic CSI-RS from the NR base station "receiving the aperiodic CSI-RS"; page 7, after table 5.2.1.5.1a-1 lines 1-4, "The aperiodic CSI-RS is transmitted in a slot"),
wherein, in case that a scheduling off set between a last symbol of the PDCCH and a
start symbol of the aperiodic CSI-RS is smaller than a time duration for QCL application (page 6, paragraph 5.2.1.5.1a, lines 1-20, "PDCCH carrying the triggering DCI", "If the scheduling offset between the last symbol of the PDCCH carrying the triggering DCI and the first symbol of the aperiodic CSI-RS resources in a NZP-CSI-RS-ResourceSet configured without higher layer parameter trs-lnfo is smaller than the UE reported threshold beamSwitchTiming + d * 2 μ CSI-RS / 2 μ PDCCH in CSI-RS symbols"),
QCL relation applied for the aperiodic CSI-RS is determined according to a CORESET pool index associated with the PDCCH (page 6, paragraph 5.2.1.5.1a, lines 1-20, "CSI-RS, the UE applies the QCL assumption of the other DL signal also when receiving the aperiodic CSI-RS, determining the QCL assumption for the aperiodic CSI-RS where the condition above "If the scheduling offset between the last symbol of the PDCCH carrying the triggering DCI and the first symbol of the aperiodic CSl-RS resources in a NZP-CSI-RS-ResourceSet configured without higher layer parameter trs-lnfo is smaller than the UE reported threshold").
	Even though Nokia/R1-2001443 discloses wherein, in case that a scheduling off set between a last symbol of the PDCCH and a start symbol of the aperiodic CSI-RS is smaller than a time duration for QCL application, QCL relation applied for the aperiodic CSI-RS is determined according to a CORESET pool index associated with the PDCCH, in the same field of endeavor, Cirik teaches wherein in case that a scheduling off set between a last symbol of the PDCCH and a start symbol of the aperiodic CSI-RS is smaller than a time duration for QCL application (Fig.16A-B [0226], when a scheduling off set between a last symbol of the PDCCH and a first/start symbol of the aperiodic CSI-RS is smaller than a time duration for applying QCL assumption provided/indicated by the second TCI state and Fig.18&22 [0362]-[0363], the TCI state of the downlink signal scheduled by the second TRP is associated with a second coreset pool index and receiving the aperiodic CSI-RS with a TCI state is based on the first & second coreset pool index), QCL relation applied for the aperiodic CSI-RS is determined according to a CORESET pool index associated with the PDCCH (Fig.16A-D [0226]-[0227], the applying QCL assumption for receiving the aperiodic CSI is determined according to the PDCCH associated with the CSI resource set pool index and Fig.18 [0308], quasi co-located (QCL) for the aperiodic CSI-RS is determined according to a CORESET pool index associated with the PDCCH). 	                                                  	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Nokia/R1-2001443 to incorporate the teaching of Cirik in order to provide for improving high reliability. 
	It would have been beneficial to apply a QCL assumption provided/indicated by the second TCI state when receiving the aperiodic CSI-RS. In an example, the applying the QCL assumption (provided/indicated by the second TCI state) when receiving the aperiodic CSI may comprise that the wireless device receives the aperiodic CSI-RS with the at least one second RS (indicated by the second TCI state) with respect to the at least one second QCL type indicated by the second TCI state as taught by Cirik to have incorporated in the system of Nokia/R1-2001443 to provide for greater data rates. (Cirik, Fig.9 [0128], Fig.16A-D [0226]-[0227], and Fig.18 [0308])

Regarding claim 2, Nokia/R1-2001443 and Cirik disclose all the elements of claim 1 as stated above wherein Nokia/R1-2001443 further discloses in case that another downlink signal which is associated with a same CORESET pool index as the CORESET pool index associated with the PDCCH is present in a same time resource as the aperiodic CSI-RS, the QCL relation applied for the aperiodic CSI-RS is determined as QCL relation of the another downlink signal (page 4, paragraph 5.2.1.5.1, page 5 lines 1-10, the last symbol of the PDCCH span of the DCI carrying the BWP switching shall be no later than the last symbol of the PDCCH span of the DCI carrying the CSI trigger, irrespective of whether they are in the same carrier of a serving cell or not and irrespective of whether they are in the same SCS or not and page 4 lines 20-21, in the latest slot in which one or more CORESETs associated with the same value of
CORESETPoollndex as the PDCCH scheduling that PD SCH within the active BWP of the serving cell are monitored by the UE and paragraph 5.2.1.5.1, page 5 lines 47-52, If the scheduling offset between the last symbol of the PDCCH carrying the triggering DCI and the first symbol of the aperiodic CSI-RS resources is equal to or greater than the UE reported threshold beamSwitchTiming when the reported value is one of the values of {14,28,48}, or is equal to or greater than 48 when the reported value of beamSwitchTiming is one of the values of {224,336}, the UE is expected to apply the QCL assumptions in the indicated TCI states for the aperiodic CS I-RS resources in the CSI triggering state indicated by the CSI trigger field in DCI).

Regarding claim 3, Nokia/R1-2001443 and Cirik disclose all the elements of claim 2 as stated above wherein Nokia/R1-2001443 further discloses the another downlink signal corresponds to a physical downlink shared channel (PDSCH) which is scheduled by another PDCCH associated with the same CORESET pool index as the CORESET pool index associated with the PDCCH (page 4 lines 27-28, If the PDCCH carrying the scheduling DCI is received on one component carrier, and the PDSCH scheduled by that DCI is on another component carrier and the UE is configured with [enabledDetaultBeamForCCS]).

Regarding claim 4, Nokia/R1-2001443 and Cirik disclose all the elements of claim 1 as stated above wherein Nokia/R1-2001443 further discloses in case that another downlink signal is absent in a same time resource as the aperiodic CSI-RS, the QCL relation applied for the aperiodic CSI-RS is determined as QCL relation which is associated with a lowest CORESET index among CORESETs configured with a same CORESET pool index as the CORESET pool index associated with the PDDCH (page 4, lines 16-22, the UE may assume that the DM-RS ports of PDSCH associated with a value of CORESETPoollndex of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESETs, which are configured with the same value of CORESETPoollndex as the PDCCH scheduling that PDSCH, in the latest slot in which one or more CORESETs associated with the same value of CORESETPoollndex as the PDCCH scheduling that PD SCH within the active BWP of the serving cell are monitored by the UE).

Regarding claim 5, Nokia/R1-2001443 and Cirik disclose all the elements of claim 3 as stated above wherein Nokia/R1-2001443 further discloses the PDSCH is scheduled with time which is larger than or equal to threshold time for performing the PDCCH reception and applying the QCL relation (page 5 lines 37-43, if there is any other DL signal with an indicated TCI state in the same symbols as the CSI-RS, the UE
applies the QCL assumption of the other DL signal also when receiving the aperiodic CSI-RS. The other DL signal refers to PDSCH scheduled with offset larger than or equal to the threshold timeDurationForQCL, as defined in [13, TS 38.306], aperiodic CSI-RS scheduled with offset larger than or equal to the UE reported threshold beamSwitch Timing when the reported value is one of the values {14,28,48}, aperiodic CSI-RS scheduled with offset larger than or equal to 48 when the reported value of
beamSwitchTiming is one of the values {224. 336}, periodic CSI-RS, semi-persistent CSI-RS).

Regarding claim 6, Nokia/R1-2001443 and Cirik disclose all the elements of claim 1 as stated above wherein Nokia/R1-2001443 further discloses transmitting, to the base station, information indicating whether the terminal supports the pre-defined QCL relation to be applied based on the CORESET pool index (page 5 lines 44-52, the UE applies the QCL assumption used for the CORESET associated with a monitored search space with the lowest controlResourceSetld in the latest slot in which one or more CORESETs within the active BWP of the serving cell are monitored; and the UE is expected to apply the QCL assumptions in the indicated TCI states for the aperiodic CS I-RS resources in the CSI triggering state indicated by the CSI trigger field in DCI).

Regarding claim 11, Nokia/R1-2001443 discloses wherein a method performed by a base station (BS) in a wireless communication System (page 1, lines 1-4, NR base station in a wireless communication system), the method comprising:
generating physical downlink control channel (PDCCH) configuration information
including two different values of a control resource set (CORESET) pool index (page 4 lines 1-26, the NR base station is generating physical downlink control channel (PDCCH) configuration information "If a UE configured by higher layer parameter PDCCH-Config that contains two different values of CORESETPoolIndex in ControlResourceSet");
generating first information indicating that pre-defined quasi co located (QCL) relation is enabled to be applied based on a CORESET pool index (page 4 lines 1-26, the NR base station is generating quasi co-location indication information/first information "the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESET’s, which are configured with the same value of CORESETPoollndex as the PDCCH scheduling that PDSCH”);
transmitting, to the terminal, the PDCCH configuration information (page 4, paragraph 5.2.1.5.1, lines 1-6, the NR base station is transmitting PDCCH configuration to the UE terminal "For CSI-RS resource sets associated with Resource Settings configured with the higher layer parameter resourceType set to 'aperiodic’, 'periodic', or 'semi-persistent', trigger states for Reporting Setting(s) (configured with the higher layer parameter reportConfigType set to 'aperiodic') and/or Resource Setting for channel and/or interference measurement on one or more component carriers are configured using the higher layer parameter CSI-AperiodicTriggerStateList. For aperiodic CSI report triggering, a single set of CSI triggering states are higher layer configured, wherein the CSI triggering states can be associated with any candidate DL BWP"; page 6, paragraph 5.2.1.5.1a, lines 1-10, "PDCCH carrying the triggering DCI"; page 4 lines 1-26, the NR base station is generating physical downlink control channel (PDCCH) configuration information "If a UE configured by higher layer parameter PDCCH-Config”); and
transmitting, to the terminal, the first information (page 4 lines 1-26, the NR base station is transmitting the quasi co-location indication information/first information to the UE terminal "the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESET’s, which are configured with the same value of CORESETPoollndex as the PDCCH scheduling that PDSCH”).
	Even though Nokia/R1-2001443 discloses wherein generating first information indicating that pre-defined quasi co located (QCL) relation is enabled to be applied based on a CORESET pool index, in the same field of endeavor, Cirik teaches wherein
generating first information indicating that pre-defined quasi co located (QCL) relation is enabled to be applied based on a CORESET pool index (Fig.18 [0308], generating the quasi co-location type indication information/first information used for PDCCH quasi co-location indication of the control resource set (CORESET) based on a coreset pool index and Fig.18-19 [0295], generating “Threshold Duration For QCL” of the PDCCH first information indicating that pre-defined quasi co located relation is enabled to be applied based on a coreset pool index and Fig.14A-B [0196], CORESET is configured with quasi co-location (QCL) parameter).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Nokia/R1-2001443 to incorporate the teaching of Cirik in order to provide for improving high reliability. 
	It would have been beneficial to monitor, for a DCI, a PDCCH in the coreset based on the second TCI state. The monitoring, for the DCI, the PDCCH in the coreset based on the second TCI state may comprise that at least one DMRS port of the PDCCH is quasi co-located with the second reference signal indicated by the second TCI state which comprises at least one DMRS port of the PDCCH is quasi co-located with the second reference signal indicated by the second TCI state with respect to the second quasi co-location type (e.g., QCL TypeD, QCL TypeA) indicated by the second TCI state. The one or more coreset indices may comprise the coreset index of the coreset. The second coreset pool may comprise the one or more second monitored coresets as taught by Cirik to have incorporated in the system of Nokia/R1-2001443 to provide for greater data rates. (Cirik, Fig.9 [0128], Fig.14A-B [0196], Fig.18-19 [0295] and Fig.18 [0308])
 
Regarding claim 12, Nokia/R1-2001443 and Cirik disclose all the elements of claim 11 as stated above wherein Nokia/R1-2001443 further discloses receiving, from the terminal, second information indicating whether the terminal supports the pre-defined QCL relation based on the CORESET pool index (page 3 lines 9-12, “When the UE would transmit a PUCCH with HARQ-ACK information in slot n corresponding to the PDSCH carrying the activation command, the indicated mapping between TCI states anti codepoints of the DCI field 'Transmission Configuration Indication' should be applied starting from the first slot that is after slot n + 3Nslot subframe.μ where μ is the SCS configuration for the PUCCH. If tci-PresentlnDCI is set to "enabled" or tci-PresentlnDCI-ForFormat1_2 is configured for the CORESET scheduling the PDSCH).

Regarding claim 13, Nokia/R1-2001443 and Cirik disclose all the elements of claim 11 as stated above wherein Nokia/R1-2001443 further discloses receiving, from the terminal, third information indicating whether the terminal supports pre-defined QCL relation with a plurality of QCL relations (page 5 lines 18-22, “When the UE would transmit a PUCCH with HARQ-ACK information in slot n corresponding to the PD SCH carrying the subselection indication, the corresponding action in [10, TS 38.321] and UE assumption on the mapping of the selected CSI trigger state(s) to the codepoint(s) of DCI CSI request field shall be applied starting from the first slot that is after slot n + 3 Nslot subframe.μ where μ is the SCS configuration for the PUCCH”).

Regarding claim 14, Nokia/R1-2001443 discloses wherein a terminal in a wireless communication system (page 2, paragraph 5.1.2.1, lines 1-4, UE terminal in a wireless communication system), the terminal comprising:
a transceiver (page 2, paragraph 5.1.2.1, lines 1-4, a transceiver of the UE terminal); and
a processor, wherein the processor is configured to (page 2, paragraph 5.1.2.1, lines 1-4, a processor of the UE terminal is configured to):
receive, from a base station (BS) via the transceiver, physical downlink control channel (PDCCH) configuration information including two different values of a control resource set (CORESET) pool index (page 4 lines 4-5, the UE terminal is receiving PDCCH configuration information from NR base station via the transceiver "If a UE configured by higher layer parameter PDCCH-Config that contains two different values of CORESETPoolIndex in ControlResourceSet"),
receive, from the BS via the transceiver, information indicating that predefined quasi co located (QCL) relation is enabled to be applied based on a CORESET pool index (page 4 lines 9-12, the UE terminal is receiving QCL parameters information from the NR base station via the transceiver "the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESET’s, which are configured with the same value of CORESETPoollndex as the PDCCH scheduling that PDSCH),
receive, from the BS via the transceiver, a PDCCH triggering an aperiodic channel state information reference signal (CSI-RS) (page 4, paragraph 5.2.1.5.1, lines 1-6, the UE terminal is receiving PDCCH CSI-Aperiodic Trigger State List from the NR base station via the transceiver "For CSI-RS resource sets associated with Resource Settings configured with the higher layer parameter resourceType set to 'aperiodic’, 'periodic', or 'semi-persistent', trigger states for Reporting Setting(s) (configured with the higher layer parameter reportConfigType set to 'aperiodic') and/or Resource Setting for channel and/or interference measurement on one or more component carriers are configured using the higher layer parameter CSI-AperiodicTriggerStateList. For aperiodic CSI report triggering, a single set of CSI triggering states are higher layer configured, wherein the CSI triggering states can be associated with any candidate DL BWP"; page 6, paragraph 5.2.1.5.1a, lines 1-10, "PDCCH carrying the triggering DCI"), and
receive, from the BS via the transceiver, the aperiodic CSI-RS (page 6, 12th last line, the UE terminal is receiving the aperiodic CSI-RS from the NR base station via the transceiver "receiving the aperiodic CSI-RS"; page 7, after table 5.2.1.5.1a-1 lines 1-4, "The aperiodic CSI-RS is transmitted in a slot"),
wherein, in case that a scheduling offset between a last symbol of the PDCCH and a
start symbol of the aperiodic CSI-RS is smaller than a time duration for QCL application (page 6, paragraph 5.2.1.5.1a, lines 1-20, "PDCCH carrying the triggering DCI", "If the scheduling offset between the last symbol of the PDCCH carrying the triggering DCI and the first symbol of the aperiodic CSI-RS resources in a NZP-CSI-RS-ResourceSet configured without higher layer parameter trs-lnfo is smaller than the UE reported threshold beamSwitchTiming + d * 2 μ CSI-RS / 2 μ PDCCH in CSI-RS symbols"),
QCL relation applied for the aperiodic CSI-RS is determined according to a CORESET pool index associated with the PDCCH (page 6, paragraph 5.2.1.5.1a, lines 1-20, "CSI-RS, the UE applies the QCL assumption of the other DL signal also when receiving the aperiodic CSI-RS, determining the QCL assumption for the aperiodic CSI-RS where the condition above "If the scheduling offset between the last symbol of the PDCCH carrying the triggering DCI and the first symbol of the aperiodic CSl-RS resources in a NZP-CSI-RS-ResourceSet configured without higher layer parameter trs-lnfo is smaller than the UE reported threshold").
	Even though Nokia/R1-2001443 discloses wherein, in case that a scheduling offset between a last symbol of the PDCCH and a start symbol of the aperiodic CSI-RS is smaller than a time duration for QCL application, QCL relation applied for the aperiodic CSI-RS is determined according to a CORESET pool index associated with the PDCCH, in the same field of endeavor, Cirik teaches wherein, in case that a scheduling offset between a last symbol of the PDCCH and a start symbol of the aperiodic CSI-RS is smaller than a time duration for QCL application (Fig.16A-B [0226], when a scheduling off set between a last symbol of the PDCCH and a first/start symbol of the aperiodic CSI-RS is smaller than a time duration for applying QCL assumption provided/indicated by the second TCI state and Fig.18&22 [0362]-[0363], the TCI state of the downlink signal scheduled by the second TRP is associated with a second coreset pool index and receiving the aperiodic CSI-RS with a TCI state is based on the first & second coreset pool index), QCL relation applied for the aperiodic CSI-RS is determined according to a CORESET pool index associated with the PDCCH (Fig.16A-D [0226]-[0227], the applying QCL assumption for receiving the aperiodic CSI is determined according to the PDCCH associated with the CSI resource set pool index and Fig.18 [0308], quasi co-located (QCL) for the aperiodic CSI-RS is determined according to a CORESET pool index associated with the PDCCH). 	                               	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Nokia/R1-2001443 to incorporate the teaching of Cirik in order to provide for improving high reliability. 
	It would have been beneficial to apply a QCL assumption provided/indicated by the second TCI state when receiving the aperiodic CSI-RS. In an example, the applying the QCL assumption (provided/indicated by the second TCI state) when receiving the aperiodic CSI may comprise that the wireless device receives the aperiodic CSI-RS with the at least one second RS (indicated by the second TCI state) with respect to the at least one second QCL type indicated by the second TCI state as taught by Cirik to have incorporated in the system of Nokia/R1-2001443 to provide for greater data rates. (Cirik, Fig.9 [0128], Fig.16A-D [0226]-[0227], and Fig.18 [0308])

Regarding claim 15, Nokia/R1-2001443 and Cirik disclose all the elements of claim 14 as stated above wherein Nokia/R1-2001443 further discloses in case that another downlink signal which is associated with a same CORESET pool index as the CORESET pool index associated with the PDCCH is present in a same time resource as the aperiodic CSI-RS, the QCL relation applied for the aperiodic CSI-RS is determined as QCL relation of the another downlink signal (page 4, paragraph 5.2.1.5.1, page 5 lines 1-11, the last symbol of the PDCCH span of the DCI carrying the BWP switching shall be no later than the last symbol of the PDCCH span of the DCI carrying the CSI trigger, irrespective of whether they are in the same carrier of a serving cell or not and irrespective of whether they are in the same SCS or not and page 4 lines 20-21, in the latest slot in which one or more CORESETs associated with the same value of
CORESETPoollndex as the PDCCH scheduling that PD SCH within the active BWP of the serving cell are monitored by the UE and paragraph 5.2.1.5.1, page 5 lines 47-52, If the scheduling offset between the last symbol of the PDCCH carrying the triggering DCI and the first symbol of the aperiodic CSI-RS resources is equal to or greater than the UE reported threshold beamSwitchTiming when the reported value is one of the values of {14,28,48}, or is equal to or greater than 48 when the reported value of beamSwitchTiming is one of the values of {224,336}, the UE is expected to apply the QCL assumptions in the indicated TCI states for the aperiodic CS I-RS resources in the CSI triggering state indicated by the CSI trigger field in DCI).

Regarding claim 16, Nokia/R1-2001443 and Cirik disclose all the elements of claim 15 as stated above wherein Nokia/R1-2001443 further discloses the another downlink signal corresponds to a physical downlink shared channel (PDSCH) which is scheduled by another PDCCH associated with the same CORESET pool index as the CORESET pool index associated with the PDCCH (page 4 lines 27-28, If the PDCCH carrying the scheduling DCI is received on one component carrier, and the PDSCH scheduled by that DCI is on another component carrier and the UE is configured with [enabledDetaultBeamForCCS]).

Regarding claim 17, Nokia/R1-2001443 and Cirik disclose all the elements of claim 14  as stated above wherein Nokia/R1-2001443 further discloses in case that another downlink signal is absent in a same time resource as the aperiodic CSI-RS, the QCL relation applied for the aperiodic CSI-RS is determined as QCL relation which is associated with a lowest CORESET index among CORESETs configured with a same CORESET pool index as the CORESET pool index associated with the PDDCH (page 4, lines 16-22, the UE may assume that the DM-RS ports of PDSCH associated with a value of CORESETPoollndex of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESETs, which are configured with the same value of CORESETPoollndex as the PDCCH scheduling that PDSCH, in the latest slot in which one or more CORESETs associated with the same value of CORESETPoollndex as the PDCCH scheduling that PD SCH within the active BWP of the serving cell are monitored by the UE).

Regarding claim 18, Nokia/R1-2001443 discloses wherein a base station (BS) in a wireless communication system (page 1, lines 1-4, NR base station in a wireless communication system), the BS comprising,
a transceiver (page 1, lines 1-4, transceiver of the NR base station); and
a processor, wherein the processor is configured to (page 1, lines 1-4, processor of the NR base station and configured to):
generate physical downlink control channel (PDCCH) configuration information including two different values of a control resource set (CORESET) pool index (page 4 lines 1-26, the NR base station is generating PDCCH configuration information "If a UE configured by higher layer parameter PDCCH-Config that contains two different values of CORESETPoolIndex in ControlResourceSet"),
generate first information indicating that pre-defined quasi co located (QCL) relation is enabled to be applied based on a CORESET pool index (page 4 lines 1-26, the NR base station is generating quasi co-location indication information/first information "the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESET’s, which are configured with the same value of CORESETPoollndex as the PDCCH scheduling that PDSCH),
transmit, to the terminal via the transceiver, the PDCCH configuration information (page 4, paragraph 5.2.1.5.1, lines 1-6, the NR base station is transmitting PDCCH configuration to the UE terminal via the transceiver "For CSI-RS resource sets associated with Resource Settings configured with the higher layer parameter resourceType set to 'aperiodic’, 'periodic', or 'semi-persistent', trigger states for Reporting Setting(s) (configured with the higher layer parameter reportConfigType set to 'aperiodic') and/or Resource Setting for channel and/or interference measurement on one or more component carriers are configured using the higher layer parameter CSI-AperiodicTriggerStateList. For aperiodic CSI report triggering, a single set of CSI triggering states are higher layer configured, wherein the CSI triggering states can be associated with any candidate DL BWP"; page 6, paragraph 5.2.1.5.1a, lines 1-10, "PDCCH carrying the triggering DCI"; page 4 lines 1-26, the NR base station is generating physical downlink control channel (PDCCH) configuration information "If a UE configured by higher layer parameter PDCCH-Config”), and
transmit, to the terminal via the transceiver, the first information (page 4 lines 1-26, the NR base station is transmitting the quasi co-location indication information/first information to the UE terminal via the transceiver "the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESET’s, which are configured with the same value of CORESETPoollndex as the PDCCH scheduling that PDSCH”).
	Even though Nokia/R1-2001443 discloses wherein generate first information indicating that pre-defined quasi co located (QCL) relation is enabled to be applied based on a CORESET pool index, in the same field of endeavor, Cirik teaches wherein
generate first information indicating that pre-defined quasi co located (QCL) relation is enabled to be applied based on a CORESET pool index (Fig.18 [0308], generating the quasi co-location type indication information/first information used for PDCCH quasi co-location indication of the control resource set (CORESET) based on a coreset pool index and Fig.18-19 [0295], generating “Threshold Duration For QCL” of the PDCCH first information indicating that pre-defined quasi co located relation is enabled to be applied based on a coreset pool index and Fig.14A-B [0196], CORESET is configured with quasi co-location (QCL) parameter).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Nokia/R1-2001443 to incorporate the teaching of Cirik in order to provide for improving high reliability. 
	It would have been beneficial to monitor, for a DCI, a PDCCH in the coreset based on the second TCI state. The monitoring, for the DCI, the PDCCH in the coreset based on the second TCI state may comprise that at least one DMRS port of the PDCCH is quasi co-located with the second reference signal indicated by the second TCI state which comprises at least one DMRS port of the PDCCH is quasi co-located with the second reference signal indicated by the second TCI state with respect to the second quasi co-location type (e.g., QCL TypeD, QCL TypeA) indicated by the second TCI state. The one or more coreset indices may comprise the coreset index of the coreset. The second coreset pool may comprise the one or more second monitored coresets as taught by Cirik to have incorporated in the system of Nokia/R1-2001443 to provide for greater data rates. (Cirik, Fig.9 [0128], Fig.14A-B [0196], Fig.18-19 [0295], and Fig.18 [0308])

Regarding claim 19, Nokia/R1-2001443 and Cirik disclose all the elements of claim 18 as stated above wherein Nokia/R1-2001443 further discloses receive, from the terminal, second information indicating whether the terminal supports the pre-defined QCL relation based on the CORESET pool index (page 3 lines 9-12, “When the UE would transmit a PUCCH with HARQ-ACK information in slot n corresponding to the PDSCH carrying the activation command, the indicated mapping between TCI states anti codepoints of the DCI field 'Transmission Configuration Indication' should be applied starting from the first slot that is after slot n + 3Nslot subframe.μ where μ is the SCS configuration for the PUCCH. If tci-PresentlnDCI is set to "enabled" or tci-PresentlnDCI-ForFormat1_2 is configured for the CORESET scheduling the PDSCH).

Regarding claim 20, Nokia/R1-2001443 and Cirik disclose all the elements of claim 18  as stated above wherein Nokia/R1-2001443 further discloses the processor is further configured to: receive, from the terminal, third information indicating whether the terminal supports pre-defined QCL relation with a plurality of QCL relations (page 5 lines 18-22, “When the UE would transmit a PUCCH with HARQ-ACK information in slot n corresponding to the PD SCH carrying the subselection indication, the corresponding action in [10, TS 38.321] and UE assumption on the mapping of the selected CSI trigger state(s) to the codepoint(s) of DCI CSI request field shall be applied starting from the first slot that is after slot n + 3 Nslot subframe.μ where μ is the SCS configuration for the PUCCH”).


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over NOKIA Corrections on Cross-carrier Scheduling with Different Numerologies, 3GPP DRAFT, RP-200194, March 11, 2020, e-meeting_R1-2001443, Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France in view of Yu et al. [hereinafter as Yu], US 2020/0322109 A1.
Regarding claim 7, Nokia/R1-2001443 discloses wherein a method performed by a terminal in a wireless communication system (page 2, paragraph 5.1.2.1, lines 1-4, UE terminal in a wireless communication system), the method comprising:
receiving, from a base station (BS), physical downlink control channel (PDCCH)
configuration information including two different values of a control resource set
(CORESET) pool index (page 4 lines 1-26, the UE terminal is receiving PDCCH configuration information from NR base station "If a UE configured by higher layer parameter PDCCH-Config that contains two different values of CORESETPoolIndex in
ControlResourceSet");
receiving, from the BS, information indicating that pre-defined quasi co located
(QCL) relation is enabled to be applied based on a CORESET pool index (page 4 lines 1-26, the UE terminal is receiving QCL parameters information from the NR base station "the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESET’s, which are configured with the same value of CORESETPoollndex as the PDCCH scheduling that PDSCH);
receiving, from the BS, a PDCCH (page 4, paragraph 5.2.1.5.1, lines 1-6, receiving PDCCH and "page 6, paragraph 5.2.1.5.1a, lines 1-10, the UE terminal is receiving PDCCH CSI-Aperiodic Trigger State List from the NR base station "PDCCH carrying the triggering DCI"); and
receiving, from the BS, a physical downlink shared channel (PDSCH) scheduled by
the PDCCH (page 2, paragraph 5.1.2.1, lines 1-28, the UE terminal is receiving a physical downlink shared channel (PDSCH) scheduled from the NR base station “the UE is scheduled to receive PDSCH, if configured with ReferenceofSLIV-ForDCIFormat1_ 2, and when receiving PDSCH scheduled by DCI format 1_2 with CRC scrambled by C-RNTI, MCS-C-RNTI, CS-RNTI with Ko=0, and PDSCH mapping Type B, the starting symbol S is relative to the starting symbol So of the PDCCH monitoring occasion where DCI format 1_2 is detected”),
wherein, in case that an offset between the reception of the PDCCH and the reception
of the PDSCH is smaller than a threshold value for applying QCL relation (page 4, lines 1-22, “all the TCI codepoints are mapped to a single TCI state and the offset between the reception of the DL DCI and the corresponding PDSCH is less than/smaller than the threshold timeDurationForQCL, the UE may assume that the DM-RS ports of PDSCH of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest controlResourceSetld in the latest slot in which one or more CORESETs within the active BWP of the serving cell are monitored by the UE”), QCL relation applied for the PDSCH is determined according to a CORESET with a lowest CORESET index among CORESETs configured with a same value as a CORESET pool index of the PDCCH (page 4, lines 1-26, “the UE may assume that the DM-RS ports of PDSCH of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest controlResourceSetld in the latest slot in which one or more CORESETs within the active BWP of the serving cell are monitored by the UE” and page 7, lines 1-15, the UE applies the QCL assumption used for the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot in which one or more CORESETs within the active BWP of the serving cell are monitored and QCL assumption of the lowest-ID activated TCI state applicable to the PDSCH/applied for the PDSCH is determined according to a CORESET with a lowest CORESET-ID index in the latest slot in which one or more CORESETs configured with a same value as a CORESET pool index of the PDCCH).
	Even though Nokia/R1-2001443 discloses wherein, in case that an offset between the reception of the PDCCH and the reception of the PDSCH is smaller than a threshold value for applying QCL relation, QCL relation applied for the PDSCH is determined according to a CORESET with a lowest CORESET index among CORESETs configured with a same value as a CORESET pool index of the PDCCH, in the same field of endeavor, Yu teaches wherein, in case that an offset between the reception of the PDCCH and the reception of the PDSCH is smaller than a threshold value for applying QCL relation (Fig.1-2 [0026]-[0027], a time offset between a reception of DCI in the scheduling PDCCH and the at least one PDSCH reception is less than/smaller than a threshold value for indicating/applying QCL assumption), QCL relation applied for the PDSCH is determined according to a CORESET with a lowest CORESET index among CORESETs configured with a same value as a CORESET pool index of the PDCCH (Fig.2-4 [0031], the quasi co-location type (e.g., QCL parameters) is determined according to a CORESET with a lowest CORESET-identifier (ID) index among one or more CORESETs configured with a same QCL-typeD assumption of the QCL parameter(s) of the corresponding CORESET pool index of PDCCH and Fig.2-4 [0035], configuring multiple CORESET groups by the CORESETPoolIndex parameter for QCL assumption derivation).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Nokia/R1-2001443 to incorporate the teaching of Yu in order to achieve UE-based QCL assumption. 
	It would have been beneficial to determine a default QCL assumption for
DM-RS port(s) of at least one PDSCH reception scheduled by a scheduling PDCCH according to a CO RESET of one of the plurality of CORESET groups when a time offset between a reception of DCI in the scheduling PDCCH and the at least one PDSCH reception is less than a threshold, where the CORESET group includes at least one CORESET for indicating a QCL assumption. In action 206, the UE applies the default QCL assumption for reception of the DM-RS port(s) of the at least one PDSCH
as taught by Yu to have incorporated in the system of Nokia/R1-2001443 to provide for deriving Quasi-CoLocation (QCL) assumption in multi-panel transmission. (Yu, Fig.1 [0008], Fig.2-4 [0026]-[0027], and Fig.2-4 [0031])

Regarding claim 8, Nokia/R1-2001443 and Yu disclose all the elements of claim 7 as stated above wherein Nokia/R1-2001443 further discloses the QCL relation applied for the PDSCH is determined as QCL relation applied for a reference signal (RS) with respect to QCL relation used for another PDCCH of the CORESET (page 4, lines 1-26, the UE may assume that the DM-RS ports of PDSCH of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest controlResourceSetld in the latest slot in which one or more CORESETs within the active BWP of the serving cell are monitored by the UE).
Additionally, Yu discloses the QCL relation applied for the PDSCH is determined as QCL relation applied for a reference signal (RS) with respect to QCL relation used for another PDCCH of the CORESET (Fig.2-4 [0031], the quasi co-location type (e.g., QCL parameters) applied for the PDSCH is determined as QCL-type relation applied for a reference signal (RS) with respect to the QCL parameter(s) for indicating another PDCCH quasi co-location of the CORESET).

Regarding claim 9, Nokia/R1-2001443 and Yu disclose all the elements of claim 8 as stated above wherein Nokia/R1-2001443 further discloses the CORESETS include CORESETS which are monitored in a latest slot in at least one CORESET which is associated with a CORESET pool index within an active bandwidth part (BWP) of a serving cell (page 7, lines 1-15, the UE applies the QCL assumption used for the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot in which one or more CORESETs within the active BWP of the serving cell are monitored and, the UE applies the QCL assumption of the lowest-ID activated TCI state applicable to the PDSCH within the active BWP of the cell in which the CSI-RS is to be received).

Regarding claim 10, Nokia/R1-2001443 and Yu disclose all the elements of claim 8 as stated above wherein Nokia/R1-2001443 further discloses the CORESET with the lowest CORESET index is associated with a monitored search space which is associated with the lowest CORESET index among the CORESETs (page 7, lines 1-15, the UE applies the QCL assumption used for the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot in which one or more CORESETs within the active BWP of the serving cell are monitored and the UE applies the QCL assumption of the lowest-ID activated TCI state applicable to the PDSCH within the active BWP of the cell in which the CSI-RS is to be received).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wilson et al. (Pub. No.: US 2022/0103219 A1) teaches Quasi Co-location Assumptions for Aperiodic Channel State Information Reference Signal Triggers. 

Miao et al. (Pub. No.: US 2021/0169290 A1) teaches Method for Processing Multi-Transmission Reception Point (TRP) Data, Base Station, Terminal and Storage Medium.

Hu et al. (Pub. No.: US 2018/0269939 A1) teaches Distributed FD-MIMO: Cellular Evolution for 5G and Beyond. 

Cirik et al. (Pub. No.: US 2021/0243659 A1) teaches Resource Management and Control for Wireless Communication.

Park et al. (Pub. No.: US 2022/0131582 A1) teaches Method for Reporting Channel State Information in Comp System, and Device for Same.

Huang et al. (Pub. No.: US 2019/0253308 A1) teaches Method and Apparatus for Control Resource Monitoring Considering Beam Failure Recovery in a Wireless Communication System.

Khoshnevisan et al. (Pub. No.: US 2021/0258964 A1) teaches QCL Assumption for A-CSI-RS Configured with Multi-TRP.

Sengupta et al. (Pub. No.: US 2020/0382354 A1) teaches Spectrum Sharing between Fifth Generation New Radio and Long Term Evolution in Licensed and Unlicensed Bands.

Zhou et al. (Pub. No.: US 2020/0314860 A1) teaches Uplink Transmission in a Wireless Communication System.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414      

/SITHU KO/Primary Examiner, Art Unit 2414